798 F.2d 1415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Virginia R. MONEYMAKER, Plaintiff-Appellant,v.AMERICAN ENKA COMPANY, an operating division of Akzona,Inc., Defendant-Appellee.
No. 85-5386.
United States Court of Appeals, Sixth Circuit.
July 15, 1986.

Before KEITH, KRUPANSKY and BOGGS, Circuit Judges.
PER CURIAM:


1
Plaintiff-appellant, Virginia Moneymaker, appeals from the grant of defendant's motion to dismiss this action where it is alleged that she was discharged on the basis of sex discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec.   20003 et. seq.    The district court granted American Enka Company's motion for dismissal because based on the law and facts appellant failed to establish a prima facie case of sexual discrimination.  The district court held that appellant failed to carry her burden of proof because (1) it was clear from the evidence that the persons who abolished appellant's position were unaware of any complaints of sexual harassment;  (2) the alleged perpetrator of sexual harassment made no input in the decision to eliminate appellant's position;  (3) appellant's discharge was due to valid economic reasons.  Further, the district court found that the appellant's discrimination charge was not timely filed with the EEOC under 42 U.S.C. Sec.   20OOe--5(e).


2
Upon consideration of the briefs of counsel, together with the record on appeal, this Court concludes that the district court properly decided the issue.  Accordingly, we affirm the judgment of the district court on the basis of the memorandum and order of the Honorable Thomas G. Hull, dated April 23, 1985.